AYRES, Judge.
This is a companion case to that of Watson v. Tippen et al. this day decided (277 So.2d 700), with which it was consolidated for trial.
Plaintiff herein, Allstate Insurance Company, insurer of Watson’s boat which was demolished in the accident described in the opinion in the companion case, sought reimbursement of the amount paid Watson. Plaintiff prevailed only so far as its demands were made against Carlisle and Tip-pen ; recovery was denied against all other defendants. From that judgment plaintiff appealed and now seeks judgment against the additional defendants.
The issues are the same as presented m the companion case in which we found no liability on the part of the additional defendants. Hence, we conclude that the judgment appealed herein is correct.
Therefore, the judgment appealed is, for the reasons assigned, affirmed at plaintiff-appellant’s costs.
Affirmed.